DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-14 and 16-20 remain pending. 
(b) Claim 15 is canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 08/10/2021. The Applicant’s claims 1-14 and 16-20 remain pending. The Applicant amends claims 1, 12, and 20. The Applicant cancels claim 15. 

Response to Arguments
Applicant’s arguments filed on 08/10/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
The Applicant asserts that the cited references do not teach a first input for a left brake light signal; a second input for a right brake light signal; and a microcontroller providing one or more towed vehicle brake outputs based at least in part on the first and 
The Examiner respectfully disagrees. Robertson teaches a brake signal for the left and right brake lights of a vehicle (Robertson, Figures 1a-1b and 4a-b). The first and second input signals for a left and right brake light signal can be the same signal. Nothing in the claim indicates that the signals must be isolated or separate. 
On page 14 of the Arguments/Remarks, the Applicant asserts that the cited references do not teach Claim 11’s “avoiding braking of the towed vehicle during the hazard lighting condition is a feature which can be turned on or off.”
The Examiner respectfully disagrees. Robertson teaches a braking controller system wherein the braking or avoiding of braking of the trailer system can be turned on or off (Robertson, Col. 5 Line 15 to Col 7 Line 62). As a result, the braking system can be turned off when the waring hazard lights are engaged. Nothing in Robertson teaches that engaging the warning lights always engages the brakes. 
The Applicant asserts that the cited references do not teach Claim 12’s “brake controller to have a wireless radio able to wirelessly receive brake controller setting from a smartphone. 
The Examiner respectfully disagrees. Brickley teaches the brake controller having a wireless adapter within the housing wherein the wireless adapter provides wireless radio connection to a smart phone (Brickley, Paragraphs 0177-0180 and 200-0202). The operator of the vehicle can then change settings within smart phone such as (Brickley, Paragraphs 0177-0180 and 200-0206).
The Applicant asserts that the cited references do not teach Claim 13’s requiring that microprocessor and the wireless radio are jointly potted.
The Examiner respectfully disagrees. The Examiner finds Brickley teaches the braking controller and wireless radio are combined and protected and sealed within housing (i.e., sealing off electronics from outside elements can be read as potting the electronics) (Brickley, Paragraphs 0069 and 0177-0180). Moreover, one of ordinary skill in the arts of electronics understand potting of electronics to protect them from outside elements (e.g., sealed from weather or elements) is something which has occurred since the rise of electronics.
The Applicant asserts that the cited references do not teach Claim 14’s requiring “that the antenna for the wireless radio extends outside the potting.”
The Examiner respectfully disagrees. Brickley teaches the braking controller and a wireless radio wherein the wireless radio can be combined with the braking controller either embedded or through an adaptor (Brickley, Paragraphs 0069 and 0177-0180). Therefore, Brickely does teach an antenna for the wireless radio to reside outside the potting via an adaptor. Moreover, it is generally known that potting an antenna within potting causes a major reduction in range for the antenna. 
The Applicant asserts that the cited references do not teach Claim 16’s requiring “that the microprocessor includes non-volatile memory which stores a serial number of the brake controller, which serial number can be paired with identifying information of a 
The Examiner respectfully disagrees. Brickley teaches the brake controller including memory for storing information (i.e., towing information and identifying information) for use with a smart phone device (Brickley, Paragraphs 0077, 0170, and 0179). This information may include identification information, such as serial numbers or unique identifiers to identify the devices (Brickley, Paragaphs 0170-0179). Moreover, it is known in the art, for controllers to have identification information for use in wireless communication (e.g., serial identification to help in connecting the device).
The Applicant asserts that Claim 19’s requiring “that the brake controller further comprises one or more LEDs visible outside the housing, with the LEDs being able to indicate one or more of whether the brake controller is powered, whether a trailer is detected, and whether a wireless signal is connected,” is not taught by the cited references.  
The Examiner maintains that it would have been an obvious matter of design choice to modify the teachings of Heise and Brickely to provide the brake controller further comprises one or more LEDs visible outside the housing, with the LEDs being able to indicate one or more of whether the brake controller is powered, whether a trailer is detected, and whether a wireless signal is connected. Since the applicant has not disclosed that the brake controller further comprises one or more LEDs visible outside the housing, with the LEDs being able to indicate one or more of whether the brake controller is powered, whether a trailer is detected, and whether a wireless signal is connected solves any stated problem in a new or unexpected way or is for any 
The Applicant asserts that the cited references do not teach Claim 16’s requiring “that, if the brake controller senses a loss of wireless communication during manual brake activation, then after a set period of time the brake controller will automatically releases the brakes as a safety precaution.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1 as amended asserts “the plugging act causing the brake controller including the housing, the electronics and the microprocessor to be supported and have its position established by the plug of the towing vehicle without any support from a towed vehicle.”
The Examiner cannot find any support within the Applicant’s Specification describing how the electronics and the microprocessor are supported with only the support of the towing vehicle and without any support from the towed vehicle. A review of the Applicant’s Specification shows the electronics being supported, via a connection, by both the towing vehicle and towed vehicle (see for example Applicant’s Pages 4 and 5 and Figures 3 and 4).
Dependent claims 2-7 are rejected for depending upon rejected independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hesie et al. U.S. P.G. Publication 2009/0120747 (hereinafter, Hesie), in view of Brickley et al. U.S. P.G. Publication 2019/0359018 (hereinafter, Brickley), in further view of Burkhart et al. U.S. Patent 4,072,381 (hereinafter, Burkhart), in further view of Robertson et al. U.S. Patent 6,325,466 (hereinafter, Robertson).
Regarding Claim 8, Heise teaches a brake controller for controlling brakes of a towed vehicle, the brake controller (brake control module (10), Heise, Paragraph 0014) comprising: … the electronics comprising: a first input and a second input … and a microcontroller providing one or more towed vehicle brake outputs based at least in part on the first and second inputs (brake controller is plugged into the towing vehicle such that the towing vehicle supports the brake controller to output braking commands based to the towed vehicle (i.e., inputs and outputs), Heise, Paragraphs 0024 and 0014-0017 and Figure 1).
	Heise does not teach the controller to include a housing wherein electronics are disposed within the housing.
Brickley teaches electronic components stored within housing (Brickley, Paragraph 0069).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the controller of Heise to include a housing wherein electronics are disposed within the housing as taught by Brickley.
It would have been obvious because storing electronics in housing ensures proper delivery of electricity and signals to the appropriate components (Brickley, Paragraph 0069).
Heise and Brickley do not teach the brake controller to include electronics sealed within a rigid housing.
	Burkhart teaches a rigid housing for a brake connector, for protecting items within the housing (e.g., electrical wiring) from the outside environment (Burkhart, Col. 3 Lines 45-66 and Figure 5). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Heise to include electronics sealed within a rigid housing as taught by Burkhart.
(Burkhart, Col. 3 Lines 45-66 and Figure 5). 
	However, Heise, Brickley, and Burkhart do not teach the controller to include a first input for a left light signal of a towing vehicle’s left turn and/or left brake light; a second input for a right light signal of a towing vehicle’s right turn and/or right brake light; the second input being separate from the first input; and a microcontroller providing one or more towed vehicle brake outputs based at least in part on the first and second inputs, wherein the microcontroller can identify a hazard lighting condition based on the first and second inputs, and avoid braking the towed vehicle during the hazard lighting condition.
	Robertson teaches a brake signal for the left and right brake lights (i.e., towing vehicle’s towing left turn or brake light signal) (Robertson, Figures 1a-1b and 4a-b). Moreover, Robertson teaches avoiding applying the braking system when the hazard system is engaged and that the lighting inputs are separate (Robertson, Col. 5 Line 15 to Col 7 Line 3).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the controller of Heise to include a first input for a left light signal of a towing vehicle’s left turn and/or left brake light; a second input for a right light signal of a towing vehicle’s right turn and/or right brake light; the second input being separate from the first input; and a microcontroller providing one or more towed vehicle brake outputs based at least in part on the first and second inputs, wherein the microcontroller can identify a hazard lighting condition based on the first 
	It would have been obvious because avoiding braking of the towed vehicle during the hazard lighting condition avoids applying braking to the trailer system when the brake signal is not actually requested from the operator of the towing vehicle (i.e., false positives) (Robertson, Col. 5 Line 15 to Col 7 Line 3).
It would have been obvious because avoiding braking of the towed vehicle during the hazard lighting condition avoids applying braking to the trailer system when the brake signal is not actually requested from the operator of the towing vehicle (i.e., false positives) (Robertson, Col. 5 Line 15 to Col 7 Line 3). Moreover, having braking signals passed onto the towed vehicle ensures safety for those behind the vehicle being able to see (via brake lights) that the towing vehicle and towed vehicle are braking. 
Regarding Claim 9, Heise, as modified, teaches the brake controller of claim 8, wherein the brake controller comprises an input plug and an output plug, the input plug providing terminals for the first and second input, the output plug providing a terminal for at least one towed vehicle brake output, wherein the input plug faces the opposite direction as the output plug (input plugs face one direction longitudinally having a first and second input and the output plugs face longitudinally in the opposite direction, Heise, Paragraph 0014 and Figure 1).
Regarding Claim 10, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.
Regarding Claim 11, Heise, as modified, teaches the brake controller of claim 8.
avoiding braking of the towed vehicle during the hazard lighting condition can be turned on or off.
	Robertson teaches a braking controller system wherein the braking or avoiding of braking of the trailer system can be turned on or off (Robertson, Col. 5 Line 15 to Col 7 Line 62).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the controller of Heise to include avoiding braking of the towed vehicle during the hazard lighting condition can be turned on or off.
	It would have been obvious because having the ability to have control to apply or not apply braking when the warning lights are activated ensures an operator to have the upmost control of the vehicle, thus ensuring overall safety (Robertson, Col. 5 Line 15 to Col 7 Line 62).

Claims 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hesie et al. U.S. P.G. Publication 2009/0120747 (hereinafter, Hesie), in view of Brickley et al. U.S. P.G. Publication 2019/0359018 (hereinafter, Brickley), in further view of Burkhart et al. U.S. Patent 4,072,381 (hereinafter, Burkhart).
Regarding Claim 12, Heise, teaches a brake controller for controlling brakes of a towed vehicle based onInventor: LANGE III, Robert et al.Page 4 of 6 inputs from a towing vehicle (brake control module (10) with inputs from a towing vehicle, Heise, Paragraph 0014), the brake controller comprising: 

-a microprocessor (brake control module (10), Heise, Paragraph 0014) .., 
-the microprocessor providing a towed vehicle brake output based in part on inputs from the towing vehicle and based in part on brake controller settings (brake controller is plugged into the towing vehicle such that the towing vehicle supports the brake controller to output braking commands based to the towed vehicle (i.e., inputs and outputs), Heise, Paragraphs 0024 and 0014-0017 and Figure 1); …
-an input plug for receiving input signals from the towing vehicle; and an output plug providing at least the towed vehicle brake output, wherein the housing rigidly determines the position of the input plug with respect to the output plug, wherein the input plug faces an opposite direction as the output plug faces (input plug receives input signals from the towing vehicle, and the input plug faces an opposite direction as the output plug, housing is rigid, Heise, Figure 1).
Heise does specifically teach (via the specification) the controller to include a housing and a wireless radio within the housing and in electrical communication with the microprocessor, the wireless radio being able to wirelessly receiving receive brake controller settings from a smartphone external to the housing.
Brickley teaches electronic components stored within housing (Brickley, Paragraph 0069). Moreover, Brickley teaches the brake controller having a wireless adapter within the housing wherein the wireless adapter provides wireless radio connection to a smart phone (Brickley, Paragraphs 0177-0180 and 200-0202). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the controller of Heise to include a 
It would have been obvious because storing electronics in housing ensures proper delivery of electricity and signals to the appropriate components (Brickley, Paragraph 0069). Additionally, It would have been obvious because having a wireless system within the brake controller system allows for the device to communicate with various other systems easily (e.g., smartphone, towing vehicle, etc.) (Brickley, Paragraphs 0201-0202).
Heise and Brickley do not teach the brake controller to include electronics sealed within a rigid housing.
	Burkhart teaches a rigid housing for a brake connector, for protecting items within the housing (e.g., electrical wiring) from the outside environment (Burkhart, Col. 3 Lines 45-66 and Figure 5). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Heise to include electronics sealed within a rigid housing as taught by Burkhart.
	It would have been obvious because having rigid housing protects the items within the housing from exposure to the outside environment (Burkhart, Col. 3 Lines 45-66 and Figure 5). 
Regarding Claim 13, Heise, as modified, teaches the brake controller of claim 12.
the microprocessor and the wireless radio are jointly potted within the brake controller housing.
	Brickley teaches the braking controller and wireless radio are jointly potted within the brake controller housing (Brickley, Paragraphs 0069 and 0177-0180).
 	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the controller of Heise to include that the microprocessor and the wireless radio are jointly potted within the brake controller housing as taught by Brickley.
It would have been obvious because having a wireless system within the brake controller system allows for the device to communicate with various other systems easily (e.g., smartphone, towing vehicle, etc.) (Brickley, Paragraphs 0069 and 0201-0202).
Regarding Claim 14, Heise, as modified, teaches the brake controller of claim 13. 
	Heise does not teach the controller to include that an antenna for the wireless radio extends outside the potting and within the housing.
	Brickley teaches the braking controller and a wireless radio wherein the wireless radio can be combined with the braking controller either embedded or through an adaptor (Brickley, Paragraphs 0069 and 0177-0180). Therefore, Brickely does teach an antenna for the wireless radio to reside outside the potting and within the housing.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the brake controller of Heise to include 
It would have been obvious because having a wireless system within the brake controller system allows for the device to communicate with various other systems easily (e.g., smartphone, towing vehicle, etc.) (Brickley, Paragraphs 0069 and 0201-0202). Moreover, having the antenna outside the housing allows longer range of signal (i.e., signal not blocked by potting). 
Regarding Claim 16, Heise, as modified, teaches the brake controller of claim 12. 
	Heise does not teach the controller to include non-volatile memory which stores a serial number of the brake controller, which serial number can be paired with identifying information of a computing device during registration of the brake controller using the computing device.
	Brickley teaches the brake controller including memory for storing information (i.e., towing information and identifying information) for use with a smart phone device (Heise, Paragraphs 0077, 0170, and 0179).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the controller of Heise to include non-volatile memory which stores a serial number of the brake controller, which serial number can be paired with identifying information of a computing device during registration of the brake controller using the computing device as taught by Brickley.
(Brickley, Paragraph 0179).
Regarding Claim 17, Heise, as modified, teaches the brake controller of claim 12. 
	Heise does not teach the controller to include that coupled with a smartphone software application which stores profile settings of the brake controller for different towed vehicles or different towed vehicle weights, which stored profile settings can be wirelessly input into the brake controller.
	Brickley teaches the use of a smartphone and smartphone application to store settings of the brake controller for different towed vehicles, wherein the setting can be inputted wirelessly to the brake controller (Brickley, Paragraphs 0178-0180, 0202, 0207, and 1247).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the controller of Heise to include that coupled with a smartphone software application which stores profile settings of the brake controller for different towed vehicles or different towed vehicle weights, which stored profile settings can be wirelessly input into the brake controller as taught by Heise.
	It would have been obvious because storing identification information (e.g., RFID scan to store into the phone memory) allows quick sharing of information between devices (e.g., brake controller and smartphone) (Brickley, Paragraphs 0179 and 0207)
Regarding Claim 18, Heise, as modified, teaches the brake controller of claim 12. 
	Heise does not teach the controller to include that coupled with a smart phone software application, wherein the brake controller is able to wirelessly provide one or more alerts to the software application.
	Brickley teaches the smart phone connected to the brake controller wherein the brake controller can provide smart phone information such as alerts (Brickley, Paragraphs 0178-0180, 0202, 1247, and 1291 and Figure 8). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the controller of Heise to include that coupled with a smart phone software application, wherein the brake controller is able to wirelessly provide one or more alerts to the software application as taught by Brickely.
	It would have been obvious because having warning generated to the smart phone / software application allows a user to be aware of potential problems (Brickely, Paragraph 1291).
Regarding Claim 19, Heise, as modified, teaches the brake controller of claim 12.
Heise and Brickely disclose the claimed invention, as discussed above, except for the brake controller further comprises one or more LEDs visible outside the housing, with the LEDs being able to indicate one or more of whether the brake controller is powered, whether a trailer is detected, and whether a wireless signal is connected. It would have been an obvious matter of design choice to modify the teachings of Heise and Brickely to provide the brake controller further comprises one or more LEDs visible .

Allowable Subject Matter
Claim 20 is allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667